United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                February 23, 2004

                                                         Charles R. Fulbruge III
                            No. 03-30630                         Clerk
                          Summary Calendar


UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

VINCENT WILLIAMS,

                                         Defendant-Appellant.

                         - - - - - - - - - -
           Appeal from the United States District Court
               for the Eastern District of Louisiana
                       USDC No. 00-CR-129-2-L
                         - - - - - - - - - -
Before JOLLY, WIENER, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Vincent Williams, federal prisoner # 27040-034, appeals the

district court’s denial of his request for habeas corpus relief,

which the district court construed as a FED. R. CRIM. P. 41 motion

for return of property.   Williams seeks the return of $13,809 in

currency that was forfeited following his guilty-plea conviction

for conspiracy to possess with intent to distribute more than 50

grams of cocaine base and more than 500 grams but less than five

kilograms of cocaine hydrochloride.   He argues that the

Government failed to show that the currency was derived from his


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-30630
                                 -2-

drug activities and failed to provide adequate notice of the

forfeiture of the currency.

     Although the district court construed Williams’ request for

habeas corpus relief as falling under FED. R. CRIM. P. 41(e), the

criminal proceeding against him had already concluded when he

brought this action.   We therefore treat the FED. R. CRIM. P.

41(e) motion as a civil action under 28 U.S.C. § 1331, seeking

the return of property, and treat the district court’s denial of

that motion as the grant of summary judgment in favor of the

Government.    See Clymore v. United States, 217 F.3d 370, 373 (5th

Cir. 2000).    This court reviews the grant of summary judgment de

novo.    Horton v. City of Houston, 179 F.3d 188, 191 (5th Cir.

1999).

     Assuming that Williams had a lawful interest in the money

and was entitled to notice, Williams’ allegation that he did not

receive adequate notice of the forfeiture or was unaware that the

$13,809 was forfeitable is refuted by the record.    The Government

filed a Notice of Forfeiture and a Bill of Particulars for

Forfeiture of Property which specifically stated that as a result

of the offenses alleged against Williams, any and all assets

derived from any proceeds of the offenses or used to commit the

offenses were forfeitable property.   Moreover, as part of his

plea agreement, Williams agreed to forfeit any assets, including

currency, that were either proceeds of the narcotics violation or

were involved in narcotics trafficking.    Lastly, the Government

submitted evidence showing that it had published the notice of
                           No. 03-30630
                                -3-

the seizure in the Times-Picayune.   See 19 U.S.C. § 1607(a);

Barrera-Montenegro v. United States, 74 F.3d 657, 660 (5th Cir.

1996).   Accordingly, the judgment of the district court is

AFFIRMED.   Williams’ motion for leave to file a reply brief out

of time is DENIED.

     AFFIRMED; MOTION TO FILE OUT-OF-TIME REPLY BRIEF DENIED.